DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimi et al. in (US Publication Number 2015/0177011 A1). 
Regarding claim 1, Ibrahimi teaches a method for determining a personal commute time period, performed by one or more computing devices (Ibrahimi: Para. 0031; based on the collected fare records of the transportation networks, the server determines clusters of the records that indicates an arrival or departure of a vehicle), comprising: obtaining, by the one or more computing devices, data of at least one commute trajectory of a user within a preset time period (Ibrahimi: Para. 0031; collects trip records describing trips made by users of transportation networks in a period of time); performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster, and obtaining a combined trajectory according to the commute trajectories in each commute trajectory cluster (Ibrahimi: Para. 0031; determines clusters of the records that indicates an arrival or departure of a vehicle; reconstructs the itinerary of the vehicle based on the sequence of clusters); a method for determining a personal commute time period, performed by one or more computing devices (Ibrahimi: Para. 0038; machine able to read instructions (e.g., software or program code) from a machine-readable medium and execute them in a processor).
for each commute trajectory T of the at least one commute trajectory, determining, by the one or more computing devices, a commute speed of the user according to a combined trajectory corresponding to a commute trajectory cluster to which the commute trajectory T belongs.
However, Ibrahimi is deemed to disclose an equivalent teaching. Ibrahimi includes identifying a sequence of clusters representing consecutive locations where the first cluster is associated with a first time and a first location. The vehicle assignment module estimates an arrival time at the next location based on the first time at the first location, the current estimate for the average speed and the distance between locations (Ibrahimi: Para. 0052, 0076). The system adjusts the measurement of the speed of the vehicle based on the estimated itinerary for the vehicle and updates the sequence of clusters based on the adjusted speed calculation (Ibrahimi: Para. 0056). In estimating the arrival time and speed of the vehicle for the sequence of locations, Ibrahimi determines the commute speed of the user for the sequence of locations which is a trajectory.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to determine a commute speed in order to refine the estimated itinerary for the vehicle based on the adjusted speed (Ibrahimi: Para. 0052, 0056, 0076).
In the following limitation, Ibrahimi teaches determining, by the one or more computing devices, a commute time period corresponding to the commute trajectory T according to the commute speed (Ibrahimi: Para. 0054; estimates the arrival and/or departure time at each station for a vehicle using the time and location associated with the clusters in a sequence and constraint data).
claim 3, Ibrahimi teaches the method according to claim 1, wherein performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster comprises: S1, initializing a commute trajectory cluster according to data of each commute trajectory, to obtain at least one commute trajectory cluster (Ibrahimi: Para. 0031; identifies a sequence of clusters and assigns the sequence of clusters to a vehicle; reconstructs the itinerary of the vehicle based on the sequence of clusters); S2, determining whether a number of the at least one commute trajectory cluster is greater than 1 (Ibrahimi: Para. 0064; the trip segmentation and assignment module 340 selects a certain number of closest neighbors of that segment from among all segments which have been assigned (e.g. 5 or 10 neighbors)); S3, in response to that the number of the at least one commute trajectory cluster is greater than 1, obtaining a similarity between each two commute trajectory clusters (Ibrahimi: Para. 0064; trip segmentation and assignment module determines, among these other trip segments, the k-closest trip segments to the first trip segment in term of in the segment start time); S4, determining whether a smallest similarity of the obtained similarities is greater than a preset similarity threshold (Ibrahimi: Para. 0064; the trip segmentation and assignment module selects a certain number of closest neighbors of that segment from among all segments which have been assigned (e.g. 5 or 10 neighbors), and if a significant majority of these neighbors (e.g. more than a certain percentage such as 70% or 90%) have been assigned to a specific train, then the segment in question is assigned to that same train); S5, in response to that the smallest similarity is smaller than or equal to the preset similarity threshold, combining the two commute trajectory clusters that have the smallest similarity into one commute trajectory cluster (Ibrahimi: Para. 0099; if it is very likely that the trip belongs to a bus in the list, the vehicle assignment module assigns the trip to the most likely bus); S6, repeating S2-S5, until the number of the at least one commute trajectory cluster is smaller than or equal to 1 or the smallest similarity is greater than the preset similarity threshold (Ibrahimi: Para. 0100; the method moves back to step to repeat the assignment process until all trips have been assigned).
Regarding claim 12, Ibrahimi teaches a device for determining a personal commute time period, comprising: one or more processors; and a memory, configured to store one or more programs, when executed by the one or more processors, cause the one or more processors to perform a method for determining a personal commute time period (Ibrahimi: Para. 0038; machine able to read instructions (e.g., software or program code) from a machine-readable medium and execute them in a processor), comprising: obtaining, by the one or more computing devices, data of at least one commute trajectory of a user within a preset time period (Ibrahimi: Para. 0031; collects trip records describing trips made by users of transportation networks in a period of time); performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster, and obtaining a combined trajectory according to the commute trajectories in each commute trajectory cluster (Ibrahimi: Para. 0031; determines clusters of the records that indicates an arrival or departure of a vehicle; reconstructs the itinerary of the vehicle based on the sequence of clusters).
Ibrahimi doesn’t explicitly teach for each commute trajectory T of the at least one commute trajectory, determining, by the one or more computing devices, a commute speed of the user according to a combined trajectory corresponding to a commute trajectory cluster to which the commute trajectory T belongs.
However, Ibrahimi is deemed to disclose an equivalent teaching. Ibrahimi includes identifying a sequence of clusters representing consecutive locations where the first cluster is associated with a first time and a first location. The vehicle assignment module estimates an arrival time at the next location based on the first time at the first location, the current estimate for the average speed and the distance between locations (Ibrahimi: Para. 0052, 0076). The system adjusts the measurement of the speed of the vehicle based on the estimated itinerary for the vehicle and updates the sequence of clusters based on the adjusted speed calculation (Ibrahimi: Para. 0056). In estimating the arrival time and speed of the vehicle for the sequence of locations, Ibrahimi determines the commute speed of the user for the sequence of locations which is a trajectory.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to determine a commute speed in order to refine the estimated itinerary for the vehicle based on the adjusted speed (Ibrahimi: Para. 0052, 0056, 0076).
In the following limitation, Ibrahimi teaches determining, by the one or more computing devices, a commute time period corresponding to the commute trajectory T according to the commute speed (Ibrahimi: Para. 0054; estimates the arrival and/or departure time at each station for a vehicle using the time and location associated with the clusters in a sequence and constraint data).
Regarding claim 14, Ibrahimi teaches the device according to claim 12, wherein performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster comprises: S1, initializing a commute trajectory cluster according to data of each commute trajectory, to obtain at least one commute trajectory cluster (Ibrahimi: Para. 0031; identifies a sequence of clusters and assigns the sequence of clusters to a vehicle; reconstructs the itinerary of the vehicle based on the sequence of clusters); S2, determining whether a number of the at least one commute trajectory cluster is greater than 1 (Ibrahimi: Para. 0064; the trip segmentation and assignment module 340 selects a certain number of closest neighbors of that segment from among all segments which have been assigned (e.g. 5 or 10 neighbors)); S3, in response to that the number of the at least one commute trajectory cluster is greater than 1, obtaining a similarity between each two commute trajectory clusters (Ibrahimi: Para. 0064; trip segmentation and assignment module determines, among these other trip segments, the k-closest trip segments to the first trip segment in term of in the segment start time); S4, determining whether a smallest similarity of the obtained similarities is greater than a preset similarity threshold (Ibrahimi: Para. 0064; the trip segmentation and assignment module selects a certain number of closest neighbors of that segment from among all segments which have been assigned (e.g. 5 or 10 neighbors), and if a significant majority of these neighbors (e.g. more than a certain percentage such as 70% or 90%) have been assigned to a specific train, then the segment in question is assigned to that same train); S5, in response to that the smallest similarity is smaller than or equal to the preset similarity threshold, combining the two commute trajectory clusters that have the smallest similarity into one commute trajectory cluster (Ibrahimi: Para. 0099; if it is very likely that the trip belongs to a bus in the list, the vehicle assignment module assigns the ; S6, repeating S2-S5, until the number of the at least one commute trajectory cluster is smaller than or equal to 1 or the smallest similarity is greater than the preset similarity threshold (Ibrahimi: Para. 0100; the method moves back to step to repeat the assignment process until all trips have been assigned).

Claims 2, 4-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimi et al. in (US Publication Number 2015/0177011 A1) in view of Kosseifi et al (US Patent Number 8,762,048 B2). 
Regarding claim 2, Ibrahimi doesn’t explicitly teach collecting positioning data of the user within the preset time period; determining a location of the home and a location of the workplace based on the positioning data; ranking the positioning data based on time, selecting positioning data corresponding to locations between the location of the home and the location of the workplace, and generating data of the at least one commute trajectory according to the selected out positioning data.
However Kosseifi, in the same field of endeavor, teaches collecting positioning data of the user within the preset time period (Kosseifi: Col. 2 Lines 30-35, Col. 3 Lines 56-58; collecting location information of a mobile device and collecting speed information of the mobile device); determining a location of the home and a location of the workplace based on the positioning data (Kosseifi: Col. 3 Line 67 - Col. 4 Line 5; person knows their work address and their starting time and wants to know for many potential starting locations, how long it would take to arrive at work on time; ascertain various start locations, historical information can be accessed and the historical information utilized to provide one or more results); ranking the positioning data based on time, selecting positioning data corresponding to locations between the location of the home and the location of the workplace (Kosseifi: Col. 4 Lines 21-36; look up the road segments connecting to the end point along with the nominal speeds of the road segments at the indicated time of day and compute transmit time over various segments of road), and generating data of the at least one commute trajectory according to the selected out positioning data (Kosseifi: Col. 4 Lines 31-40; calculations can be performed to estimate the required travel time at that time of day for another tier of road segments with starting points called point set B).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kosseifi’s commuting calculations based on a select day while being able to remove and add locations to the commute (Kosseifi: Col. 3 Lines 56-58, Col. 4 Lines 21-40, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34) into Ibrahimi’s identified sequence of clusters (Ibrahimi: Para. 0054) in order to reconstruct the itinerary with time and speed calculations (Ibrahimi: Para. 0031, 0056).
Regarding claim 4, Ibrahimi doesn’t explicitly teach for a commute trajectory Ti of the ith day, ranking data of record points of the commute trajectory Ti based on time, wherein, 1 </= i </= N, N is the number of the at least one commute trajectory, data of each record point comprises a user identification uid, a longitude coordinate lng, a latitude coordinate lat, and a timestamp time; determining a location array Pi of the commute trajectory Ti based on the longitude coordinates and the latitude coordinates of the record points of the commute trajectory Ti, and determining a time array Di, of used time period between two adjacent record points of the commute trajectory Ti; generating a commute trajectory cluster Ci based on the commute trajectory Ti, the location array Pi, and the time array Di, where, Ci = <<Pi, Di>, {Ti}>, the location array Pi, and the time array Di forms a combined commute trajectory <Pi, Di> of the commute trajectory cluster Ci.
However Kosseifi, in the same field of endeavor, teaches for a commute trajectory Ti of the ith day, ranking data of record points of the commute trajectory Ti based on time, wherein, 1 </= i </= N, N is the number of the at least one commute trajectory, data of each record point comprises a user identification uid, a longitude coordinate lng, a latitude coordinate lat, and a timestamp time (Kosseifi: Col. 3 Lines 56-58, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34;  information obtained by collection component is associated with temporal information, which includes the particular day; continuously collect mobile location and speed, which can be utilized to provide dynamic travel time and routing determinations; determine a latitude and longitude); determining a location array Pi of the commute trajectory Ti based on the longitude coordinates and the latitude coordinates of the record points of the commute trajectory Ti, and determining a time array Di, of used time period between two adjacent record points of the commute trajectory Ti (Kosseifi: Col. 5 Lines 45-53, Col. 6 Lines 40-47, Col. 6 Line 65- Col. 7 Line 8; aggregation component can be configured to combine each set of location information and speed information as a vector and retain the vector(s) in a retrievable format; the location information can be described as a geographic coordinate); generating a commute trajectory cluster Ci based on the commute trajectory Ti, the location array Pi, and the time array Di, where, Ci = <<Pi, Di>, {Ti}>, the location array Pi, and the time array Di forms a combined commute trajectory <Pi, Di> of the commute trajectory cluster Ci (Kosseifi: Col. 6 Line 65- Col. 7 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kosseifi’s commuting calculations based on a select day while being able to remove and add locations to the commute (Kosseifi: Col. 3 Lines 56-58, Col. 4 Lines 21-40, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34) into Ibrahimi’s identified sequence of clusters (Ibrahimi: Para. 0054) in order to reconstruct the itinerary with time and speed calculations (Ibrahimi: Para. 0031, 0056).
Regarding claim 5, Ibrahimi teaches the method according to claim 4, wherein the time array Di of used time period between two adjacent record points of the commute trajectory Ti is determined according to following formula: Di[j] = Ti[j+1].time - Ti[j].time (Ibrahimi: Para. 0052; calculate an estimated arrival time for the vehicle at a next station based on the arrival time at the first station) where, Di[j] represents jth element in the time array Di, Ti[j].time represents a timestamp of jth record point Ti[j], and Ti[j+1].time represents a timestamp of (j+1)th record point Ti[j+1] (Ibrahimi: Para. 0064; for one trip segment that has a segment start time, the trip segmentation and assignment module identifies other trip segments that started from the same location as the first trip segment and also have segment start times).
Regarding claim 6, Ibrahimi teaches the method according to claim 4, wherein the similarity between two commute trajectory clusters is determined according to following formula: Dm(A,B) = L(M) / max(L(A),L(B)) (Ibrahimi: Para. 0064, 0067; low dimensional embedding module further identifies each pair of such segments, and sets the distance between the two segments in each pair to be the difference between the where, DM (A,B) represents the similarity between commute trajectories A and B, M represents a combined commute trajectory of commute trajectories A and B, L(M) represents a length of the combined commute trajectory M , L(A) represents a length of the commute trajectory A , L(B) represents a length of the commute trajectory B (Ibrahimi: Para. 0065-0067; the low dimensional embedding module 350 determines the distance between segment A and B).
Regarding claim 7, Ibrahimi teaches the method according to claim 4, wherein combining the two commute trajectory clusters that have the smallest similarity into one commute trajectory cluster comprises: combining a location array Pa of a commute trajectory cluster Ca and a location array Pb of a commute trajectory cluster Cb, to obtain a location array Pm, wherein the commute trajectory cluster Ca and the commute trajectory cluster Cb are the two commute trajectory clusters that have the smallest similarity (Ibrahimi: Para. 0049, 0064, 0097-0098; accumulates a list of itineraries for each bus service; the vehicle assignment module estimates a likelihood that a trip in the records belongs to each of itineraries in the list; the trip segmentation and assignment module determines, among these other trip segments, the k-closest trip segments to the first trip segment in term of in the segment start time); combining a time array Da of the commute trajectory cluster Ca and a time array Db of the commute trajectory cluster Cb, to obtain a time array Dm (Ibrahimi: Para. 0064; the trip segmentation and assignment module selects a certain number of closest neighbors of that segment from among all segments which have been assigned (e.g. 5 or 10 neighbors), and if a significant majority of these neighbors (e.g. more than a certain percentage such as 70% or 90%) have been assigned to a specific train, then the segment in question is assigned to that ; generating a commute trajectory cluster Cm according to the location array Pm, the time array Dm, and data of all commute trajectories in the commute trajectory cluster Ca and the commute trajectory cluster Cb (Ibrahimi: Para. 0100; if not all trips have been assigned, the method moves back to step to repeat the assignment process until all trips have been assigned), wherein Cm =<<Pm, Dm>, {Tm}>, Tm represents data of all the commute trajectories in the commute trajectory cluster Ca and the commute trajectory cluster Cb (Ibrahimi: Para. 0097; the vehicle assignment module accumulates a list of itineraries for each bus service).
Regarding claim 8, Ibrahimi teaches the method according to claim 7, wherein combining the location array Pa of the commute trajectory cluster Ca and the location array Pb of the commute trajectory cluster Cb, to obtain the location array Pm, comprises: generating an initial location array Pm based on elements in the location array Pa, a location of the home Ch, and a location of the workplace Cw (Ibrahimi: Para. 0005, 0011, 0012; determines the most likely route based on the trip record using a user preference model and splits the trip record into one or more trip segments based on the most likely route); adding elements in the location array Pb into the location array Pm sequentially (Ibrahimi: Para. 0052; the vehicle assignment module identifies a sequence of clusters; the sequence of clusters may include clusters at a sequence of consecutive locations).
Ibrahimi doesn’t explicitly teach removing the location of the home Ch and the location of the workplace Cw from the location array Pm, wherein, for each element rb in the location array Pb. 

It would have been obvious to one of ordinary skill in the art as of the effective filing date to remove the location of home if the first cluster at the first station is determined not to be home (Ibrahimi: Para. 0076).
In the following limitations, Ibrahimi doesn’t explicitly teach adding the element rb into the location array Pm comprises: for each location k, determining a total length increment caused by inserting rb into a location k, where k=pos---,Q, pos is a location of an element inserted into the location array Pm last time, Q is a number of elements in the location array Pm; selecting a location minimizing the total length increment as the inserting location of rb.
However Kosseifi, in the same field of endeavor, teaches adding the element rb into the location array Pm comprises: for each location k, determining a total length increment caused by inserting rb into a location k, where k=pos---,Q, pos is a location of an element inserted into the location array Pm last time, Q is a number of elements in the location array Pm (Kosseifi: Col. 7 Lines 31-37; the mapping component 118 can automatically update a predicted travel time and/or change routes (or a portion of a route) to provide the user with the best information so that the shortest route is taken); selecting a location minimizing the total length increment as the inserting location of rb 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kosseifi’s commuting calculations based on a select day while being able to remove and add locations to the commute (Kosseifi: Col. 3 Lines 56-58, Col. 4 Lines 21-40, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34) into Ibrahimi’s identified sequence of clusters (Ibrahimi: Para. 0054) in order to reconstruct the itinerary with time and speed calculations (Ibrahimi: Para. 0031, 0056).
Regarding claim 9, Ibrahimi teaches the method according to claim 8, wherein combining the time array Da of the commute trajectory cluster Ca and the time array Db of the commute trajectory cluster Cb, to obtain the time array Dm comprises: weighting each element in Da by distance to obtain Da', and weighting each element in Db by distance to obtain Db' (Ibrahimi: Para. 0067; the low dimensional embedding module 350 compares the two measurements of the distance between a pair of trip segments and assigns the distance between the pair of trip segments to be the larger one of the two); determining the time array Dm according to Da' and Db' based on a formula (Ibrahimi: Para. 0068; once the low dimensional embedding module has obtained the incomplete matrix of distances between trip segments, the low dimensional embedding module embeds the trip segments into a low dimensional space (e.g., a two or three dimensional space)). 
Ibrahimi doesn’t explicitly teach Dm[i]= { (Da'[i]+Db'[i])/2, if Da'[i] not= 0, Db'[i] not= 0; Da'[i], if Da'[i] not= 0, Db'[i]=0; Db'[i], if Da'[i]=0, Db'[i] not= 0; 0, if Da'[i]=0, Db'[i]=0.

It would have been obvious to one of ordinary skill in the art as of the effective filing date to weighted the distance between clusters by comparing the two measurements of the distance between a pair of trip segments and assigns the distance between the pair of trip segments to be the larger one of the two (Ibrahimi: Para. 0067).
In the following limitations, Ibrahimi teaches wherein, weighting each element D[i] in Da or Db comprises: for each element D[i] in Da or Db, determining a position indexstart of a start record point rstart corresponding to D[i] in the location array Pm, and determining a position indexend of an end record point rend corresponding to D[i] in the location array Pm (Ibrahimi: Para. 0067; the low dimensional embedding module further identifies each pair of such segments, and sets the distance between the two segments in each pair to be the difference between the start times of the two segments); determining a sum d of distances between each two adjacent record points located between the position indexstart and the position indexend in Pm based on the location array Pm (Ibrahimi: Para. 0064; trip segmentation and assignment module determines, among these other trip segments, the k-closest trip segments to the first trip segment in term of in the segment start time); weighting D[i] by the sum d to obtain D'[i] according to a formula of: D'[i]=(distance(Pm[i], Pm[i+1]))/d x t, where i>= indexstart, and i<indexend (Ibrahimi: Para. 0064; for each trip segment that has a segment start time and has not been assigned to a train, the trip segmentation and assignment module selects a certain number of closest neighbors).
Regarding claim 10, Ibrahimi teaches the method according to claim 8, wherein, for each commute trajectory T of the at least one commute trajectory, determining, by the one or more computing devices, the commute speed of the user according to the combined trajectory corresponding to the commute trajectory cluster to which the commute trajectory T belongs, comprises: determining a first location pstart and a first time point tstart corresponding to a first record point in the commute trajectory T, and determining a second location Pend and a second time point tend corresponding to a last record point in the commute trajectory T (Ibrahimi: Para. 0066; any trip segment that the segment start time is inferred by referencing other segments assigned to the same train or by referencing itinerary of the train to which the trip segment is assigned; if the end time of the previous segment is missing, the trip segmentation and assignment module estimates it based on the start time of the trip segment B); determining a distance between the first location pstart and the second location pend based on the combined trajectory corresponding to the commute trajectory cluster to which the commute trajectory T belongs (Ibrahimi: Para. 0031; collects trip records describing trips made by users of transportation networks in a period of time); determining the commute speed according to the first time point tstart, the second time point tend, and the distance between the first location pstart and the second location pend (Ibrahimi: Para. 0056; adjusts the measurement of the speed of the vehicle based on the estimated itinerary for the vehicle and updates the sequence of clusters for the vehicle based on the adjusted speed of the vehicle).
Regarding claim 11, Ibrahimi teaches the method according to claim 8, wherein, determining, by the one or more computing devices, the commute time period corresponding to the commute trajectory T according to the commute speed, comprises: determining a first time period dhome used from home of the user to the first point in the combined trajectory according to the commute speed and a distance lhome from home of the user to the first point in the combined trajectory, and determining a second time period dhome used from the last point in the combined trajectory to the workplace of the user according to the commute speed and a distance lcomp from the last point in the combined trajectory to the workplace of the user (Ibrahimi: Para. 0044, 0052, 0054; identify a first cluster associated with a first time and a first location from the multiple identified clusters by the clustering module; vehicle assignment module estimates the arrival and/or departure time at each station for a vehicle using the time and location associated with the clusters in a sequence and constraint data); determining a third time period dstart used from the first point of the combined trajectory to the first location pstart according to the combined trajectory, and determining a fourth time period dend used from the second location Pend to the last point of the combined trajectory according to the combined trajectory (Ibrahimi: Para. 0052, 0054; vehicle assignment module 320 estimates the arrival and/or departure time at each station for a vehicle ; calculating a commute start time point and a commute end time point of the user according to a formula as: tleave=tstart - dstart - dhome; tarrive = tend + dend + dcomp (Ibrahimi: Para. 0065, 0070; assignment module estimates the start or end time based on other trip segments that are assigned to the same train and boarded or alighted on the same location; if the start time of the subsequent segment is missing, the trip segmentation and assignment module estimates it based on the end time of the trip segment A and the time that it takes to transfer from the swipe-out platform associated with the trip segment A to the swipe-in platform of the subsequence segment); determining the commute time period corresponding to the commute trajectory T according to a formula as: dcommute = tarrive - tleave (Ibrahimi: Para. 0065, 0070; if the start time of the subsequent segment is missing, the trip segmentation and assignment module estimates it based on the end time of the trip segment A and the time that it takes to transfer from the swipe-out platform associated with the trip segment A to the swipe-in platform of the subsequence segment).
Regarding claim 13, Ibrahimi doesn’t explicitly teach collecting positioning data of the user within the preset time period; determining a location of the home and a location of the workplace based on the positioning data; ranking the positioning data based on time, selecting positioning data corresponding to locations between the location of the home and the location of the workplace, and generating data of the at least one commute trajectory according to the selected out positioning data.


collecting positioning data of the user within the preset time period (Kosseifi: Col. 2 Lines 30-35, Col. 3 Lines 56-58; collecting location information of a mobile device and collecting speed information of the mobile device); determining a location of the home and a location of the workplace based on the positioning data (Kosseifi: Col. 3 Line 67 - Col. 4 Line 5; person knows their work address and their starting time and wants to know for many potential starting locations, how long it would take to arrive at work on time; ascertain various start locations, historical information can be accessed and the historical information utilized to provide one or more results); ranking the positioning data based on time, selecting positioning data corresponding to locations between the location of the home and the location of the workplace (Kosseifi: Col. 4 Lines 21-36; look up the road segments connecting to the end point along with the nominal speeds of the road segments at the indicated time of day and compute transmit time over various segments of road), and generating data of the at least one commute trajectory according to the selected out positioning data (Kosseifi: Col. 4 Lines 31-40; calculations can be performed to estimate the required travel time at that time of day for another tier of road segments with starting points called point set B).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kosseifi’s commuting calculations based on a select day while being able to remove and add locations to the commute (Kosseifi: Col. 3 Lines 56-58, Col. 4 Lines 21-40, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34) into Ibrahimi’s identified sequence of clusters (Ibrahimi: Para. 0054) in order to reconstruct the itinerary with time and speed calculations (Ibrahimi: Para. 0031, 0056).
claim 15, Ibrahimi doesn’t explicitly teach for a commute trajectory T, of the ith day, ranking data of record points of the commute trajectory Ti based on time, wherein, 1</= i </=N, N is the number of the at least one commute trajectory, data of each record point comprises a user identification uid, a longitude coordinate lng, a latitude coordinate lat, and a timestamp time; determining a location array Pi of the commute trajectory Ti based on the longitude coordinates and the latitude coordinates of the record points of the commute trajectory Ti, and determining a time array Di of used time period between two adjacent record points of the commute trajectory Ti; generating a commute trajectory cluster Ci based on the commute trajectory Ti, the location array Pi, and the time array Di, where, Ci = <<Pi, Di>, {Ti}>, the location array Pi, and the time array Di forms a combined commute trajectory <Pi, Di> of the commute trajectory cluster Ci.
However Kosseifi, in the same field of endeavor, teaches for a commute trajectory T, of the ith day, ranking data of record points of the commute trajectory T, based on time, wherein, 1</= i </=N, N is the number of the at least one commute trajectory, data of each record point comprises a user identification uid, a longitude coordinate lng, a latitude coordinate lat, and a timestamp time (Kosseifi: Col. 3 Lines 56-58, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34;  information obtained by collection component is associated with temporal information, which includes the particular day; continuously collect mobile location and speed, which can be utilized to provide dynamic travel time and routing determinations; determine a latitude and longitude); determining a location array Pi of the commute trajectory Ti based on the longitude coordinates and the latitude coordinates of the record points of the commute trajectory Ti, and determining a time array Di of used time period between two adjacent record points of the commute trajectory Ti (Kosseifi: Col. 5 Lines 45-53, Col. 6 Lines 40-47, Col. 6 Line 65- Col. 7 Line 8; aggregation component can be configured to combine each set of location information and speed information as a vector and retain the vector(s) in a retrievable format; the location information can be described as a geographic coordinate); generating a commute trajectory cluster Ci based on the commute trajectory Ti, the location array Pi, and the time array Di, where, Ci = <<Pi, Di>, {Ti}>, the location array Pi, and the time array Di forms a combined commute trajectory <Pi, Di> of the commute trajectory cluster Ci (Kosseifi: Col. 6 Line 65- Col. 7 Line 8, Col. 8 Lines 15-19; plan one or more routes as a function of the historical information (e.g., vectors) and/or other data received).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kosseifi’s commuting calculations based on a select day while being able to remove and add locations to the commute (Kosseifi: Col. 3 Lines 56-58, Col. 4 Lines 21-40, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34) into Ibrahimi’s identified sequence of clusters (Ibrahimi: Para. 0054) in order to reconstruct the itinerary with time and speed calculations (Ibrahimi: Para. 0031, 0056).
Regarding claim 16, Ibrahimi teaches the device according to claim 15, wherein the time array Di of used time period between two adjacent record points of the commute trajectory Ti is determined according to following formula: Di[j] = Ti[j+1].time - Ti[j].time (Ibrahimi: Para. 0052; calculate an estimated arrival time for the vehicle at a next station based on the arrival time at the first station) where, Di[j] represents jth element in the time array Di, Ti[j].time represents a timestamp of jth record point Ti[j], and Ti[j+1].time represents a timestamp of (j+1)th record point Ti[j+1] (Ibrahimi: Para. 0064; for one trip segment that has a segment start time, the trip segmentation and assignment module identifies other trip segments that started from the same location as the first trip segment and also have segment start times).
Regarding claim 17, Ibrahimi teaches the device according to claim 15, wherein the similarity between two commute trajectory clusters is determined according to following formula: Dm(A,B) = L(M) / max(L(A),L(B)) (Ibrahimi: Para. 0064, 0067; low dimensional embedding module further identifies each pair of such segments, and sets the distance between the two segments in each pair to be the difference between the start times of the two segments) where, DM (A,B) represents the similarity between commute trajectories A and B, M represents a combined commute trajectory of commute trajectories A and B, L(M) represents a length of the combined commute trajectory M , L(A) represents a length of the commute trajectory A , L(B) represents a length of the commute trajectory B (Ibrahimi: Para. 0065-0067; the low dimensional embedding module 350 determines the distance between segment A and B).
Regarding claim 18, Ibrahimi teaches the device according to claim 15, wherein combining the two commute trajectory clusters that have the smallest similarity into one commute trajectory cluster comprises: combining a location array Pa of a commute trajectory cluster Ca and a location array Pb of a commute trajectory cluster Cb, to obtain a location array Pm, wherein the commute trajectory cluster Ca and the commute trajectory cluster Cb are the two commute trajectory clusters that have the smallest similarity (Ibrahimi: Para. 0049, 0064, 0097-0098; accumulates a list of itineraries for each bus service; the vehicle assignment module estimates a likelihood that a trip in the ; combining a time array Da of the commute trajectory cluster Ca and a time array Db of the commute trajectory cluster Cb, to obtain a time array Dm (Ibrahimi: Para. 0064; the trip segmentation and assignment module selects a certain number of closest neighbors of that segment from among all segments which have been assigned (e.g. 5 or 10 neighbors), and if a significant majority of these neighbors (e.g. more than a certain percentage such as 70% or 90%) have been assigned to a specific train, then the segment in question is assigned to that same train); generating a commute trajectory cluster Cm according to the location array Pm, the time array Dm, and data of all commute trajectories in the commute trajectory cluster Ca and the commute trajectory cluster Cb, wherein Cm =<<Pm, Dm>, {Tm}>, Tm represents data of all the commute trajectories in the commute trajectory cluster Ca and the commute trajectory cluster Cb (Ibrahimi: Para. 0097, 0100; if not all trips have been assigned, the method moves back to step to repeat the assignment process until all trips have been assigned; the vehicle assignment module accumulates a list of itineraries for each bus service).
Regarding claim 19, Ibrahimi teaches the device according to claim 18, wherein combining the location array Pa of the commute trajectory cluster Ca and the location array Pb of the commute trajectory cluster Cb, to obtain the location array Pm, comprises: generating an initial location array Pm based on elements in the location array Pa, a location of the home Ch, and a location of the workplace Cw (Ibrahimi: Para. 0005, 0011, 0012; determines the most likely route based on the trip record using a ; adding elements in the location array Pb into the location array Pm sequentially (Ibrahimi: Para. 0052; the vehicle assignment module identifies a sequence of clusters; the sequence of clusters may include clusters at a sequence of consecutive locations).
Ibrahimi doesn’t explicitly teach removing the location of the home Ch and the location of the workplace Cw from the location array Pm, wherein, for each element rb in the location array Pb, adding the element rb into the location array Pm.
However, Ibrahimi is deemed to disclose an equivalent teaching. It would be obvious to one of ordinary skill in the art as of the effective filing date to have the start and end be arbitrary. The start can be home and the end could be the workplace, or the trajectory can start at the first public transit location and end at the last public transit location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to remove the location of home if the first cluster at the first station is determined not to be home (Ibrahimi: Para. 0076).
Ibrahimi doesn’t explicitly teach for each location k, determining a total length increment caused by inserting rb into a location k, where k=pos---,Q, pos is a location of an element inserted into the location array Pm last time, Q is a number of elements in the location array Pm; selecting a location minimizing the total length increment as the inserting location of rb.
However Kosseifi, in the same field of endeavor, teaches for each location k, determining a total length increment caused by inserting rb into a location k, where k=pos---,Q, pos is a location of an element inserted into the location array Pm last time, Q is a number of elements in the location array Pm (Kosseifi: Col. 7 Lines 31-37; the mapping component 118 can automatically update a predicted travel time and/or change routes (or a portion of a route) to provide the user with the best information so that the shortest route is taken); selecting a location minimizing the total length increment as the inserting location of rb (Kosseifi: Col. 6 Line 65 - Col. 7 Line 4, 31-37; determine a shortest route between the two locations).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kosseifi’s commuting calculations based on a select day while being able to remove and add locations to the commute (Kosseifi: Col. 3 Lines 56-58, Col. 4 Lines 21-40, Col. 6 Lines 4-11, Col. 21 Lines 17-21, 32-34) into Ibrahimi’s identified sequence of clusters (Ibrahimi: Para. 0054) in order to reconstruct the itinerary with time and speed calculations (Ibrahimi: Para. 0031, 0056).
Regarding claim 20, Ibrahimi teaches the device according to claim 19, wherein combining the time array Da of the commute trajectory cluster Ca and the time array Db of the commute trajectory cluster Cb, to obtain the time array Dm comprises: weighting each element in Da by distance to obtain Da', and weighting each element in Db by distance to obtain Db' (Ibrahimi: Para. 0067; the low dimensional embedding module 350 compares the two measurements of the distance between a pair of trip segments and assigns the distance between the pair of trip segments to be the larger one of the two) determining the time array Dm according to Da' and Db' based on a formula of: (Ibrahimi: Para. 0068; once the low dimensional embedding module has obtained the incomplete matrix of distances between trip segments, the low dimensional embedding 
Ibrahimi doesn’t explicitly teach Dm[i]= { (Da'[i]+Db'[i])/2, if Da'[i] not= 0, Db'[i] not= 0; Da'[i], if Da'[i] not= 0, Db'[i]=0; Db'[i], if Da'[i]=0, Db'[i] not= 0; 0, if Da'[i]=0, Db'[i]=0.
However, Ibrahimi is deemed to disclose an equivalent teaching. Ibrahimi includes a low dimensional embedding module that determines the distance between segment A and B to be equal to the start time of segment B minus start time of segment A (Ibrahimi: Para. 0067) which creates an average distance that can be achieved by adding the two distances and diving by two. Ibrahimi compares the distance of the two trip segments and assigns the distance between the two trip segments as the larger of the two distances (Ibrahimi: Para. 0067). When Db'[i] is zero then Da'[i] is larger and thus the Da'[i] value is used, which is the assignment of the distance to the larger of the two values. When Da'[i] is zero then Db'[i] is larger and thus the Db'[i] value is used, which is the assignment of the distance to the larger of the two values.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to weighted the distance between clusters by comparing the two measurements of the distance between a pair of trip segments and assigns the distance between the pair of trip segments to be the larger one of the two (Ibrahimi: Para. 0067).
In the following limitations, Ibrahimi teaches wherein, weighting each element D[i] in Da or Db comprises: for each element D[i] in Da or Db, determining a position indexstart of a start record point rstart corresponding to D[i] in the location array Pm, and determining a position indexend of an end record point rend corresponding to D[i] in the location array Pm’ (Ibrahimi: Para. 0067; the low dimensional embedding module further identifies each pair of such segments, and sets the distance between the two segments in each pair to be the difference between the start times of the two segments); determining a sum d of distances between each two adjacent record points located between the position indexstart and the position indexend in Pm based on the location array Pm (Ibrahimi: Para. 0064; trip segmentation and assignment module determines, among these other trip segments, the k-closest trip segments to the first trip segment in term of in the segment start time); weighting D[i] by the sum d to obtain D'[i] according to a formula of: D'[i]=(distance(Pm[i], Pm[i+1]))/d x t, where i>= indexstart, and i<indexend (Ibrahimi: Para. 0064; for each trip segment that has a segment start time and has not been assigned to a train, the trip segmentation and assignment module selects a certain number of closest neighbors).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 	

/ADAM D TISSOT/Primary Examiner, Art Unit 3663